Citation Nr: 1744280	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  10-08 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for colorectal cancer, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1974. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Muskogee, Oklahoma RO.

The Veteran died in September 2010.  His surviving spouse timely requested substitution in order to continue the appeal.  The RO determined his surviving spouse was the appropriate substitute in December 2012.  38 U.S.C.A. § 5121A (West 2014).  Accordingly, the Veteran's surviving spouse is recognized as the appellant in this case.

A Board videoconference hearing was held before the undersigned Veterans Law Judge in June 2012 and a transcript of this hearing is of record. 

In a decision issued in June 2014, the Board denied the appellant's claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015 the Court issued an order vacating the June 2014 Board decision and remanded the matter for readjudication consistent with the instructions outlined in a Joint Motion for Remand (JMR) by the parties.

This appeal was previously before the Board in July 2015.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and thus the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's claim was most recently remanded by the Board in June 2015 in order to obtain additional development in compliance with the March 2015 JMR.  The Board requested that the RO forward all available records concerning the Veteran's exposure to radiation to the Under Secretary for Health to obtain a dose estimate pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  Following the receipt of a dose estimate the appellant's claim was to be forwarded to the Under Secretary for Benefits for appropriate consideration pursuant to 38 C.F.R. § 3.311(c).  

Following the June 2015 Board remand the RO sought records from the U.S. Army Medical Command and the Defense Threat Reduction Agency but did not request a dose estimate from the Under Secretary for Health or forward the appellant's claim to the Under Secretary for Benefits.  The appellant's representative argued in a September 2017 written brief that the requested development has not been completed and asked that the claim be remanded for further development.  The Board agrees. The claim must be remanded again in order to obtain the requested development.  Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward all available records concerning the Veteran's exposure to radiation to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311 (a)(2)(iii). 

In preparing a dose estimate, the Under Secretary for Health should be instructed to consider that the Veteran was monitored during service for exposure to radiation and should specifically consider statements of record from the Veteran and his fellow service member D.M. regarding in-service radiation monitoring to include:

i.  A January 2009 letter from Dr. A.D.F. noting that the Veteran reported he wore radiation detectors while performing his duties during his active service and  sometimes it indicated maxed out levels of radiation exposure;

ii.  A March 2009 statement from D.M. who reported that their dosimeters changed colors on two or three occasions, which he indicated showed exposure to radiation above the legally prescribed levels; 

iii.  An April 2009 VA's Radiation Dose Assessment Questionnaire in which the Veteran reported that he worked with radioactive sources for at least two weeks a month for two years and that during those times he was working with radiation producing devices approximately eight hours a day; and

iv.  A July 2013 statement from D.M. who reported that he and the Veteran were required to wear a film badge radiation dosimeter because the weapons they were inspecting contained radiation material.  He reported that the Veteran would remain exposed to radiation the longest because he was in charge of ensuring that the weapons were secure.

2.  After completion of the foregoing, forward the claim to the Under Secretary for Benefits for appropriate consideration, in accordance with 38 C.F.R. § 3.311 (c).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




